DETAILED ACTION

Status of Claims


Claims 1, 3-8 & 21, 23-29 & 31-32 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 4/21/21. 
Claims 2, 22 & 30 have been cancelled. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/6/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant: “The claims are not directed to any of the three groupings of abstract ideas (certain methods of organizing human activity, mathematical concepts, and mental processes). Specifically, the claims do not belong to methods of organizing human activities because, even to the extent the processed transactions may be considered to be human interactions (which Applicant does not concede), the claims are directed to using a plurality of pairs of advices to extract information regarding transaction processing steps, not the transactions themselves. The 8claims do not recite any mathematical equations or relationships and thus are not directed to a mathematical concept. The claims also don't fall within the metal process grouping of abstract ideas because electronic transaction processing steps and, in particular, the extraction of information using advices, cannot be performed in human mind. Therefore, the claims do not recite a judicial exception because the claims do not fall under any of the three groupings and are patent eligible under Prong One, Step 2A”.

Examiner: The Examiner respectfully disagrees to applicant’s assertion that the claims are not directed to any of the three groupings of abstract ideas.  As described in the 101 rejection Gottschalk v. Benson, 409 U.S. 63. 

Issue #2
Applicant: “Furthermore, the claims are also patent eligible under Prong Two, Step 2A. The 2019 PEG states at page 18 that, "a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." In this case, the amended claims provide improvement to the technology of payment transaction processing. Specifically, the amended claims recite a method that uses aspect-oriented programing (e.g. pairs of advices) to extract information regarding transaction processing steps. The amended claims further recite that the pair of advices may contain a first advice applied before the transaction processing step and a second advice applied after the transaction processing step. The sandwich structure may further extract information such as a starting timestamp and an ending timestamp associated with the corresponding payment transaction processing step. The extracted information may be helpful with performing corrective actions to finish processing the payment transaction. The use of aspect-oriented programming, especially the use of pairs of advices that sandwich transaction processing steps in a payment transaction processing system is novel and unconventional. Thus, even were the claims to recite an abstract idea, which Applicant does not concede, any such abstract idea is integrated into a practical application. Accordingly, the claimed invention is patent eligible under Step 2A, Prong 2”.

Examiner:   Applicant alleges that there is an improvement to the technology of payment processing through the use of aspect-oriented programming (i.e. use of advices) which assists in data extraction, however the Examiner is not persuaded by the argument.  While information related to each transaction step is extracted through the use of advices, how does this provide an improvement over any other type of data extraction technique?  How does this further improve the functioning of the computer itself?   Paragraph 0051-0052 of the specification discusses, for instance, the identification and mitigation of potential future problems such as increasing a platform’s transaction request capacity to prevent congestion.  The applicant may wish to explore how the advices contribute to increasing said capacity, perhaps in an automated fashion rather than merely reporting said data to a user as is discussed in 0051 (perhaps 0044?). The rejection is maintained.  Applicant is welcome to reach out to the Examiner by telephone to discuss further.


Applicant’s arguments with respect to 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed regarding 103 have been fully considered but they are not persuasive. 

Issue #1
Applicant: “The combination of references Morris, Bhakta, and Saint-Hilaire does not teach the claims as amended. Bhakta generally relates to detecting defects in transactions and Morris is in a different context for managing user interface display. Saint-Hilaire is also in a different context that discusses transactions (which are different from payment transactions) in a network system. None of the references disclose or suggest using a pair of advices either side of a transaction processing step to extract "values of parameters of the transaction processing step ... including a first timestamp indicating when the transaction processing step began and a second timestamp indicating when the transaction processing step completed," as claimed. As none of the individual references discloses this feature, any combination of the references that might be formed also does not disclose this feature”.

Examiner:  The extraction of information “extracting information during the processing” is discussed by Bhakta in at least [0004, 0025, 0028 and claim 9].  Morris further teaches “values Kew (US 20140195396).


Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form: 


Claims 1 & 21:
The following is suggested language to better improve claim form by making the claim language more consistent with the following amendments:  “wherein, for each of a plurality of transaction processing steps of the set of transaction processing steps, a first advice is applied before  a given transaction processing step of the plurality of transaction processing steps and a second advice is applied after the given transaction processing step, the extracted information further including, for each of the plurality of transaction processing steps of the set of transaction processing steps, values of parameters of the given transaction processing step, the parameters including a first timestamp indicating when the given transaction processing step began and a second timestamp indicating when the given transaction processing step completed”.

Claims 4 & 24:
The following is suggested language to better improve claim form by making the claim language more consistent with the following amendments:  “wherein the extracted information by the first advice comprises”.

Claims 5 & 25: 
The following is suggested language to better improve claim form by making the claim language more consistent with the following amendments:  “wherein the extracted information by the second advice comprises”.

Claims 7 & 27:
The following is suggested language to better improve claim form by making the claim language more consistent with the following amendments:  “the  transaction request”.

Claims 8 & 28:
The following is suggested language to better improve claim form by making the claim language more consistent with the following amendments:  “the plurality of advices”, “the plurality of transaction processing steps of the set of transaction processing steps”.

Claim 29:
The following is suggested language to better improve claim form by making the claim language more consistent with the following amendments:  “a corresponding set of transaction processing steps on the transaction request; 5a plurality of advices, each advice configured to extract transaction status information, the extracted transaction status information including information about an exception that prevented completion of processing of the transaction request, wherein, for each of a plurality of transaction processing steps of the corresponding set of transaction processing steps on the transaction request, a first advice is applied before  a given transaction processing step of the plurality of transaction processing steps and a second advice is applied after the given transaction processing step, the extracted transaction status information further including, for each of the plurality of transaction processing steps of the set of transaction processing steps, values of parameters of the given transaction processing step, the parameters including a first timestamp indicating when the given transaction processing step began and a second timestamp indicating when the given transaction processing step completed”.  

Claims 31 & 32:
The following is suggested language to better improve claim form by making the claim language more consistent with the following amendments:  “wherein the  extracted transaction status information”

Notice of Non-Compliant Amendment

Claims 1 & 21 are considered non-compliant because they fail to meet the requirements of 37 CFR 1.121 or 1.4. In order for the amendment document to be compliant, correction of the following item(s) is required. 

The listing of claims does not include the text of all pending claims (including withdrawn claims).  Specifically, the following has been omitted from the claims: “providing the extracted information to a transaction monitoring system”.  For the purposes of compact prosecution the limitation will be considered during examination.

Claim Objections

Claims 1 & 21 are objected to because of the following informalities:  

Claims 1 & 21:

A comma was not removed in the prior amendment and should be done so to maintain proper grammatical form for the remainder of the limitation as follows: “[[,]]”.





Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 21, 23-29 & 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 21 & 29:


Claims depending on the above are rejected by way of its dependency.

Claims 3-5:
Each claim depends on cancelled claim 2, the scope is unclear for the claim and will be assumed to be dependent on Claim 1.  There is a lack of antecedent basis with regard to:  “the given transaction processing step”.  

Claims 23-25:
Each claim depends on cancelled claim 22, the scope is unclear for the claim and will be assumed to be dependent on Claim 21.  There is a lack of antecedent basis with regard to:  “the given transaction processing step”.  

Claims 31-32:
Each claim depends on cancelled claim 30, the scope is unclear for the claim and will be assumed to be dependent on Claim 29.  There is a lack of antecedent basis with regard to:  “the given transaction processing step”.  





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 21, 23-29 & 31-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 21 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 & 29.  Claim 21 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


receiving a transaction request at a transaction orchestration platform; processing the transaction request by the transaction orchestration platform, the processing including a set of with a plurality of advices, the extracted information including information about an exception that prevented completion of processing of the transaction request, wherein, for each of a plurality of transaction processing steps of the set of transaction processing steps, a first advice is applied before the corresponding transaction processing step and a second advice is applied after the corresponding transaction processing step, the extracted information further including, for each of the plurality of processing steps, values of parameters of the transaction processing step, the parameters including a first timestamp indicating when the transaction processing step began and a second timestamp indicating when the transaction processing step completed; providing the extracted information to a transaction monitoring system; receiving additional information regarding mitigating the exception; and resuming processing of the transaction request based on the additional information.


which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interactions), or a Mental process (concept performed in the human mind) of monitoring and mitigating exceptions in a transaction request to complete a transaction request.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Similarly if a claim limitation under its BRI, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. (Claims can recite a mental process even if they are claimed as being performed on a computer Gottschalk v. Benson, 409 U.S. 63; "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).) 

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The transaction orchestration platform, transaction monitoring system and advices in Claim 21 are just using generic computer components (in addition Claims 1 & 29 a non-transitory CRM, a computing device, input module, transaction request processing module, transaction monitoring module and exception handling module).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 21 & 29 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 21 & 29 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The including Claim 8 & 28 – advices – which is a computer tool used to further implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	
Claims 29 & 31-32 are directed to non-statutory subject matter, in particular these claims do not fall within at least one of the four categories of patent eligible subject matter because Claim 29 is directed to a “transaction orchestration platform” with multiple modules configured to perform specific functions that are directed to software per se.  Software by itself is not a statutory category and claims 31-32 are rejected by way of its dependency on Claim 29 using similar rationale.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1, 3-8 & 21, 23-29 & 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bhakta (US 20140195396) in view of Morris (US 20180356964), and further in view of Kew (US 20140282430).

Claim 1. 

Bhakta teaches the following limitations: 

receiving a transaction request at a transaction orchestration platform; processing the transaction request by the transaction orchestration platform, the processing including

(Bhakta – [0023] financial transactions…may enter the banking system 101 through any of various channels including but not limited to…mobile and ATM devices; [0025] such a system may potentially allow for…the facilitation of processing of transaction updates; [0034] transaction information for a current transaction …being presented to the banking system 101 may be received)


extracting information during the processing with [a plurality of advices], the extracted information including information about

(Bhakta - [0004] Customer Transactions may enter the banking system through any of various banking channels related to the processing of a financial transaction. The system may receive information associated with the transactions (for example, attributes of the transactions), and may perform predictive analytics on the received transaction information and/or previously received historical transaction information to detect suspected defects in transactions. Defects that may be detected may include, for example, unreadable check image, check feed error, MICR read error, closed account, or incorrect routing number, encoding error, out-of-balance teller or ATM, wrong amount, no posting at all of deposit or withdrawal, double posting, non-payable items such as bad check or insufficient balance, and the like. [0025] a system may potentially allow for the implementation of appropriate information management and/or communications, and/or the facilitation of processing of transaction updates to one or more system repositories. [0028] The defect resolution system 105 may be responsible for determining what, if any, steps may be taken in response to an identified defect, such as how to implement a resolution to defects identified by the defect detection system 102, as well as whether and how to alert a party of the defect. [claim 9] A non-transitory computer-readable medium storing computer-executable 


Examiner Note:  The extracted information is being interpreted as the obtained defects/exceptions.  Status information is extracted or received during transaction processing.  Spec 0004 “advices extract transaction status information”.



an exception that prevented completion of processing of the transaction request; 

(Bhakta – [0002] Such defects, also sometimes referred to as exceptions [0004] Defects that may be detected may include, for example, unreadable check image, check feed error, MICR read error, closed account, or incorrect routing number, encoding error, out-of-balance teller or ATM, wrong amount, no posting at all of deposit or withdrawal, double posting, non-payable items such as bad check or insufficient balance, and the like. [0028] The defect resolution system 105 may be responsible for determining what, if any, steps may be taken in response to an identified defect, such as how to implement a resolution to defects identified by the defect detection system 102, as well as whether and how to alert a party of the defect.)


providing the extracted information to a transaction monitoring system; 

(Bhakta – [0029] Thus, an input to the defect resolution system 105 may include information about identified defects (for example, from the defect detection system 102), such as the transaction information for the defect and/ or an identification of the defect type.  [0030] The information provided to the party by the service system 106 may include, for example, an alert to the existence of the defect [0047] At step 405, the defect detection system 102 may interact with the defect resolution system 105 and/or with the service system 106 to initiate any possible resolutions to the defects.) 


Examiner Note: The label applied to the system, whether transaction monitoring or service, is considered nonfunctional descriptive information. Replacing the claimed label with a label not claimed, such as an accounting ledger system, would have been a prima facie substitution of labels. The claimed result would have been the same. MPEP 2111.05.

receiving additional information regarding mitigating the exception; and 

(Bhakta – [0054] the service system 106 may be instructed to communicate with one or more third parties. The communication may be in the form of sending a message. The user-selectable options. Such an interactive communication [0058] At step 507, the selected resolution is implemented. Implementation of the resolution may involve, for example, the defect resolution system 105 interacting with one or more other elements such as the banking system 101. For example, where the resolution involves changing an account number, a monetary amount, a party name, and/or other information about a transaction, then the defect resolution system 105 may request permission or otherwise communicate to the banking system 101 the need for the specified change to the transaction information. In response, the banking system 101 may make the specified change and may provide confirmation feedback to the defect resolution system 105 upon doing so. The defect resolution system 105 may, in response to the confirmation from the banking system 101, send another message to the third party confirming that the defect 


resuming processing of the transaction request based on the additional information.
  
(Bhakta - [0058] At step 507, the selected resolution is implemented. Implementation of the resolution may involve, for example, the defect resolution system 105 interacting with one or more other elements such as the banking system 101. For example, where the resolution involves changing an account number, a monetary amount, a party name, and/or other information about a transaction, then the defect resolution system 105 may request permission or otherwise communicate to the banking system 101 the need for the specified change to the transaction information. In response, the banking system 101 may make the specified change and may provide confirmation feedback to the defect resolution system 105 upon doing so. The defect resolution system 105 may, in response to the confirmation from the banking system 101, send another message to the third party confirming that the defect has been resolved and/or that the change to the transaction information has been made.)

	
Bhakta does not explicitly teach the following limitations, however Morris teaches:


a set of transaction processing steps; 

(Morris – [0175] Context set data 2208 may also identify criterion data (not shown) for determining whether to modify a resource or to otherwise modify access to a resource in the context set, [0185] a stage of workflow (in which a task may be included or shipping weight) of a transaction, access context based on stage in a transaction or other workflow ( e.g. browsing, adding to an online cart, paying, shipping, return, etc.). [0268] different portions of a transaction in performing respective portions of the transaction, such as a buy-sell transaction.)

Examiner Note: Access / transaction stage corresponds with a transaction processing step of a set of transaction processing steps that may relate to portions in a buy-sell transaction, which as a set can include selling, buying/paying, shipping and returns.

	
wherein, for each of a plurality of transaction processing steps of the set of transaction processing steps, 

(Morris – [0175] Context set data 2208 may also identify criterion data (not shown) for determining whether to modify a resource or to otherwise modify access to a resource in the context set, [0185] a stage of workflow (in which a task may be included or 


    PNG
    media_image1.png
    601
    811
    media_image1.png
    Greyscale



[the extracted] information further including, for each of the plurality of processing steps, values of parameters of the transaction processing step, the parameters including

(Morris – [0154] As used herein, the term "addressable entity" may refer to any entity specified in source code written in a programming language. Examples of addressable entities include variables, constants, structures, functions, methods, methods of an a criterion for allowing access, or a criterion for not allowing access--to identify some examples. One or more of the criterion may be based on a time)

Examiner Note:  Spec 0027 “parameters of the transaction (e.g., amount, currency, jurisdiction, etc.)”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Bhakta with Morris in order to modify access to a resource or stage of transaction by emulating an interface using aspects (pointcuts, joinpoints and advices) of aspect-oriented programming [Morris – 0146, 0185].


Bhakta does not explicitly teach the following limitations, however Kew teaches:

a plurality of advices

(Kew – [0036] FIGS. 6A-B illustrate an example pair of "before" and "after" advice routines that may be inserted as byte-code instrumentation into byte code to bracket particular routines identified by pointcuts via the AOP approach, discussed above with reference to FIG. 3, in order to collect elapsed time-of-execution data for performance monitoring. The "before" routine executes prior to execution of an instrumented routine and the "after" routine executes following completion of execution of the instrumented routine.)


a first advice is applied before the corresponding [transaction processing step] and a second advice is applied after the corresponding [transaction processing step], 

(Kew – [0036] FIGS. 6A-B illustrate an example pair of "before" and "after" advice routines that may be inserted as byte-code instrumentation into byte code to bracket particular routines identified by pointcuts via the AOP approach, discussed above with reference to FIG. 3, in order to collect elapsed time-of-execution data for performance monitoring. The "before" routine executes prior to execution of an instrumented routine and the "after" routine executes following completion of execution of the instrumented routine.)

Examiner Note:  The substitution of a routine (data function) for a transaction processing step (another data function) is a simple substitution of one known element for another producing a predictable result rendering the claim obvious.  Spec 0004 “Additional insight into transaction processing can be provided using aspect-oriented programming techniques to extract more granular status information regarding transaction status that is available using conventional approaches… Advices may be applied to the transaction processing code at pointcuts before or after processing steps.”


a first timestamp indicating when the [transaction processing step] began and a second timestamp indicating when the [transaction processing step] completed;

(Kew – [0025] One type of instrumentation collects data at the beginning of execution and end of execution of each routine. The data collected from this type of instrumentation may form a sequence of data frames 212, each frame of the sequence representing one call to a routine. For example, in FIG. 2, a first frame 214 of the sequence corresponds to the initial call of the main routine and the next frame 216 of the sequence of data frames 212 corresponds to a call of a constructor member function associated with instantiated objected o1. Each data frame contains a variety of different types of information useful for subsequent analysis of program execution. A data frame may include time stamps, values of various machine-state variables, time- FIGS. 6A-B illustrate an example pair of "before" and "after" advice routines that may be inserted as byte-code instrumentation into byte code to bracket particular routines identified by pointcuts via the AOP approach, discussed above with reference to FIG. 3, in order to collect elapsed time-of-execution data for performance monitoring. The "before" routine executes prior to execution of an instrumented routine and the "after" routine executes following completion of execution of the instrumented routine.)

Examiner Note:  Timestamps represent the beginning and completion of each routine.    

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Bhakta with Kew in order to implement crosscutting functionality with aspect oriented programming and generating data frames with time-stamps at the beginning and end of each routine [Kew – 0025, 0027].


Claim 3. 


Bhakta in combination with the references taught in Claim 1 teach those respective limitations.  Bhakta further teaches:

wherein the extracted information includes 

(Bhakta – [0004] detect suspected defects in transactions. Defects that may be detected may include, for example, unreadable check image, check feed error, MICR read error, closed account, or incorrect routing number, encoding error, out-of-balance teller or ATM, wrong amount, no posting at all of deposit or withdrawal, double posting, non-payable items such as bad check or insufficient balance, and the like. [0028] The defect resolution system 105 may be responsible for determining what, if any, steps may be taken in response to an identified defect, such as how to implement a resolution to defects identified by the defect detection system 102, as well as whether and how to alert a party of the defect.)

Bhakta does not explicitly teach the following limitations, however Morris teaches:


transaction processing step

(Morris – [0175] Context set data 2208 may also identify criterion data (not shown) for determining whether to modify a resource or to otherwise modify access to a resource 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Bhakta with Morris in order to modify access to a resource or stage of transaction by emulating an interface using aspects (pointcuts, joinpoints and advices) of aspect-oriented programming [Morris – 0146, 0185].

Bhakta does not explicitly teach the following limitations, however Kew teaches:

an amount of time the given [transaction processing step] took to complete.  

(Kew – [0025] One type of instrumentation collects data at the beginning of execution and end of execution of each routine…a first frame 214 of the sequence corresponds to the initial call of the main routine…A data frame may include time stamps [0029] In the case of an aspect that includes pointcuts that identify points in time, during execution, corresponding to the entering of routines and exiting from routines; [0036] FIGS. 6A-B pair of "before" and "after" advice routines that may be inserted as byte-code instrumentation into byte code to bracket particular routines identified by pointcuts via the AOP approach, discussed above with reference to FIG. 3, in order to collect elapsed time-of-execution data for performance monitoring. The "before" routine executes prior to execution of an instrumented routine and the "after" routine executes following completion of execution of the instrumented routine.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Bhakta with Kew in order to implement crosscutting functionality with aspect oriented programming and generating data frames with time-stamps at the beginning and end of each routine [Kew – 0025, 0027].



Claim 4. 


Bhakta in combination with the references taught in Claim 1 teach those respective limitations.  Bhakta further teaches:

wherein the information extracted by [the first advice] comprises inputs passed to the given [transaction processing step], the inputs including: 

(Bhakta – [0004] detect suspected defects in transactions. Defects that may be detected may include, for example, unreadable check image, check feed error, MICR read error, closed account, or incorrect routing number, encoding error, out-of-balance teller or ATM, wrong amount, no posting at all of deposit or withdrawal, double posting, non-payable items such as bad check or insufficient balance, and the like. [0029] Thus, an input to the defect resolution system 105 may include information about identified defects (for example, from the defect detection system 102), such as the transaction information for the defect and/ or an identification of the defect type)


an identifier of a payee, an identifier of a payor, an amount of value to transfer, and 

(Bhakta – [0024] payee information, payor information, account balances, and/or any other attributes of a financial transaction. [0043] the amount written on the check and the amount written on the deposit slip are different.)


Bhakta does not explicitly teach the following limitations, however Morris teaches:


transaction processing step

(Morris – [0175] Context set data 2208 may also identify criterion data (not shown) for determining whether to modify a resource or to otherwise modify access to a resource in the context set, [0185] a stage of workflow (in which a task may be included or shipping weight) of a transaction, access context based on stage in a transaction or other workflow ( e.g. browsing, adding to an online cart, paying, shipping, return, etc.). [0268] different portions of a transaction in performing respective portions of the transaction, such as a buy-sell transaction.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Bhakta with Morris in order to modify access to a resource or stage of transaction by emulating an interface using aspects (pointcuts, joinpoints and advices) of aspect-oriented programming [Morris – 0146, 0185].


Bhakta does not explicitly teach the following limitations, however Kew teaches:

the first advice

(Kew – [0036] FIGS. 6A-B illustrate an example pair of "before" and "after" advice routines that may be inserted as byte-code instrumentation into byte code to bracket particular routines identified by pointcuts via the AOP approach, discussed above with reference to FIG. 3, in order to collect elapsed time-of-execution data for performance monitoring. The "before" routine executes prior to execution of an instrumented routine and the "after" routine executes following completion of execution of the instrumented routine.)

a time at which execution of the given [transaction processing step] began.  

(Kew – [0025] One type of instrumentation collects data at the beginning of execution and end of execution of each routine…a first frame 214 of the sequence corresponds to the initial call of the main routine…A data frame may include time stamps [0029] In the case of an aspect that includes pointcuts that identify points in time, during execution, corresponding to the entering of routines and exiting from routines; [0036] FIGS. 6A-B illustrate an example pair of "before" and "after" advice routines that may be inserted as byte-code instrumentation into byte code to bracket particular routines identified by pointcuts via the AOP approach, discussed above with reference to FIG. 3, in order to collect elapsed time-of-execution data for performance monitoring. The "before" routine executes prior to execution of an instrumented routine and the "after" routine executes following completion of execution of the instrumented routine.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Bhakta with Kew in order to implement crosscutting functionality with aspect oriented programming and generating data frames with time-stamps at the beginning and end of each routine [Kew – 0025, 0027].




Claim 5. 


Bhakta in combination with the references taught in Claim 1 teach those respective limitations.  Bhakta further teaches:


wherein the information extracted by [the second advice] comprises outputs from the given [transaction processing step], the outputs including: 

(Bhakta – [0029] An output from the defect resolution system 105 may include information (sent to, for example, the banking system 101) about how to try to resolve information (sent to, for example, the service system 106) about the identified defect and/or a about an action to be taken in response to the identified defect.)



an identifier of a payee, an identifier of a payor, an amount of value to transfer, and 

(Bhakta – [0024] payee information, payor information, account balances, and/or any other attributes of a financial transaction. [0043] the amount written on the check and the amount written on the deposit slip are different.)


Bhakta does not explicitly teach the following limitations, however Morris teaches:


transaction processing step

(Morris – [0175] Context set data 2208 may also identify criterion data (not shown) for determining whether to modify a resource or to otherwise modify access to a resource in the context set, [0185] a stage of workflow (in which a task may be included or shipping weight) of a transaction, access context based on stage in a transaction or 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Bhakta with Morris in order to modify access to a resource or stage of transaction by emulating an interface using aspects (pointcuts, joinpoints and advices) of aspect-oriented programming [Morris – 0146, 0185].

Bhakta does not explicitly teach the following limitations, however Kew teaches:

the second advice

(Kew – [0036] FIGS. 6A-B illustrate an example pair of "before" and "after" advice routines that may be inserted as byte-code instrumentation into byte code to bracket particular routines identified by pointcuts via the AOP approach, discussed above with reference to FIG. 3, in order to collect elapsed time-of-execution data for performance monitoring. The "before" routine executes prior to execution of an instrumented routine and the "after" routine executes following completion of execution of the instrumented routine.)

a time at which execution of the given [transaction processing step] completed.  

(Kew – [0025] One type of instrumentation collects data at the beginning of execution and end of execution of each routine…a first frame 214 of the sequence corresponds to the initial call of the main routine…A data frame may include time stamps [0029] In the case of an aspect that includes pointcuts that identify points in time, during execution, corresponding to the entering of routines and exiting from routines; [0036] FIGS. 6A-B illustrate an example pair of "before" and "after" advice routines that may be inserted as byte-code instrumentation into byte code to bracket particular routines identified by pointcuts via the AOP approach, discussed above with reference to FIG. 3, in order to collect elapsed time-of-execution data for performance monitoring. The "before" routine executes prior to execution of an instrumented routine and the "after" routine executes following completion of execution of the instrumented routine.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Bhakta with Kew in order to implement crosscutting functionality with aspect oriented programming and generating data frames with time-stamps at the beginning and end of each routine [Kew – 0025, 0027].



Claim 6. 


Bhakta in combination with the references taught in Claim 1 teach those respective limitations.  Bhakta further teaches: 

wherein the transaction request is for a payment transaction.  

(Bhakta – [0023] financial transactions…may enter the banking system 101 through any of various channels including but not limited to…mobile and ATM devices; [0025] such a system may potentially allow for…the facilitation of processing of transaction updates; [0074] Such customer-driven defect handling may further allow the customer to take certain resolution steps on their own, and under their own control, based on the defect analysis. For example, the customer, upon detecting a defect, may choose to initiate a stop payment and/or setup and manage any desired special instructions regarding account adjustments.)


Claim 7. 


Bhakta in combination with the references taught in Claim 1 teach those respective limitations.  Bhakta further teaches: 

wherein the operations further include sending a message to a payment facilitator including instructions to execute the requested transaction.  

(Bhakta – [0023] financial transactions… may enter the banking system 101 through any of various channels, including but not limited to: banking centers, mobile and ATM devices, financial-institution-to-financial institution channels, ACH channel, WIRE channel, and the like. [0058] where the resolution involves changing an account number, a monetary amount, a party name, and/or other information about a transaction, then the defect resolution system 105 may request permission or otherwise communicate to the banking system 101 the need for the specified change to the transaction information. In response, the banking system 101 may make the specified change…confirming that the defect has been resolved and/or that the change to the transaction information has been made.)


Claim 8. 


Bhakta in combination with the references taught in Claim 1 teach those respective limitations.  Bhakta does not explicitly teach the following limitations, however Morris teaches:

	transaction processing steps

(Morris – [0146] More generally, access to one or more resources accessed by or for one or more operating instance may be modified for the one or more resources when the set of operating instances operates in a specified context referred to herein as an "access context". Access to a resource may be modified by emulating an interface, by specify a pointcut to identify one or more joinpoints where circuitry of associated advice may operate before, during, or after an access. The terms "pointcut", ')ointpoint", and "advice" are defined as those skilled in the art of aspect orient programming define these terms. For a description of aspect-oriented object code and machine codes see, by the present inventor, U.S. patent application Ser. No. 12/055,550, titled "Method and Systems for Invoking an Advice Operation Associated with a Joinpoint", filed on Mar. 26, 2008. [0175] Context set data 2208 may also identify criterion data (not shown) for determining whether to modify a resource or to otherwise modify access to a resource in the context set, [0185] a stage of workflow (in which a task may be included or shipping weight) of a transaction, access context based on stage in a transaction or other workflow ( e.g. browsing, adding to an online cart, paying, shipping, return, etc.). [0268] different portions of a transaction in performing respective portions of the transaction, such as a buy-sell transaction.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Bhakta with Morris in order to modify access to a resource or stage of transaction by emulating an interface using aspects (pointcuts, joinpoints and advices) of aspect-oriented programming [Morris – 0146, 0185].


Bhakta does not explicitly teach the following limitations, however Kew teaches:

wherein the advices are applied without modifying code that implements the [transaction processing steps].  

(Kew – [0028] In one AOP [aspect-oriented programming] approach, in addition to object instantiations 308, routines 310, and a main program 312, an in-memory implementation of the program may additionally include one or more aspects 314,each aspect including a pointcut definition 316 and executable code 318 that is inserted at those points during program execution identified by the pointcut, referred to as "advice." FIG. 3 shows a symbolic encoding of a simple aspect 320, in which the pointcut definition 322 identifies various routines into which advice should be inserted and the "before" and "after" routines 324 and 326 specify advice code to be executed prior to and following execution of the routines identified by the pointcut during program  FIGS. 6A-B illustrate an example pair of "before" and "after" advice routines that may be inserted as byte-code instrumentation into byte code to bracket particular routines identified by pointcuts via the AOP approach, discussed above with reference to FIG. 3, in order to collect elapsed time-of-execution data for performance monitoring. The "before" routine executes prior to execution of an instrumented routine and the "after" routine executes following completion of execution of the instrumented routine.)


Examiner Note:  One of ordinary skill in the art recognizes that adding an advice to existing code without modifying the code itself (the implementation of the transaction processing steps) is the aim of aspect-oriented programming (see Wikipedia evidence below).  Furthermore, this is an intended result of a process step positively recited and not to be given patentable weight. (see MPEP 2111.04)



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Bhakta with Kew in order to implement crosscutting functionality with aspect oriented programming and generating data frames with time-stamps at the beginning and end of each routine [Kew – 0025, 0027].


Claim 21. 

	Rejected using the same rationale as Claim 1.

Claim 23. 

	Rejected using the same rationale as Claim 3.

Claim 24. 

	Rejected using the same rationale as Claim 4.

Claim 25. 



Claim 26. 

	Rejected using the same rationale as Claim 6.

Claim 27. 

	Rejected using the same rationale as Claim 7.

Claim 28. 

	Rejected using the same rationale as Claim 8.


Claim 29. 

Bhakta teaches the following limitations: 

	transaction request 

transaction information for a current transaction …being presented to the banking system 101 may be received)

extract transaction status information

(Bhakta - [0004] Customer Transactions may enter the banking system through any of various banking channels related to the processing of a financial transaction. The system may receive information associated with the transactions (for example, attributes of the transactions), and may perform predictive analytics on the received transaction information and/or previously received historical transaction information to detect suspected defects in transactions. Defects that may be detected may include, for example, unreadable check image, check feed error, MICR read error, closed account, or incorrect routing number, encoding error, out-of-balance teller or ATM, wrong amount, no posting at all of deposit or withdrawal, double posting, non-payable items such as bad check or insufficient balance, and the like. [0025] a system may potentially allow for the implementation of appropriate information management and/or communications, and/or the facilitation of processing of transaction updates to one or more system repositories. [0028] The defect resolution system 105 may be responsible for determining what, if any, steps may be taken in response to an identified defect, such as how to implement a resolution to defects identified by the defect detection system 102, as well as whether and how to alert a party of the defect. [claim 9] A non-transitory computer-readable medium storing computer-executable 

Examiner Note:  The extracted information is being interpreted as the obtained defects/exceptions.  Status information is extracted or received during transaction processing.  Spec 0004 “advices extract transaction status information”.


Bhakta does not explicitly teach the following limitations, however Morris teaches

an input module configured to…a plurality of transaction request processing modules configured to…a transaction monitoring module configured to…an exception handling module configured to 

(Morris – [0211] FIG. 37 shows a system 3700 configured to perform one or more methods of the subject matter of the present disclosure, such as a method of flow chart 3600. [0465] An addressable entity is addressable by a processor when translated from the source code and loaded into a processor memory of the processor in an operating environment. Examples of addressable entities include variables, constants, functions, subroutines, procedures, modules)

sequentially perform a corresponding set of transaction processing steps on the [transaction request];

(Morris – [0150] access a resource at a same time or sequentially [0185] The first task may be included in processing a request from a user…a stage of workflow (in which a task may be included or shipping weight) of a transaction, access context based on stage in a transaction or other workflow ( e.g. browsing, adding to an online cart, paying, shipping, return, etc.). [0268] different portions of a transaction in performing respective portions of the transaction, such as a buy-sell transaction.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Bhakta with Morris in order to modify access to a resource or stage of transaction by emulating an interface using aspects (pointcuts, joinpoints and advices) of aspect-oriented programming [Morris – 0146, 0185].


Bhakta does not explicitly teach the following limitations, however Kew teaches


each advice configured to [extract transaction status information]; 


during program execution.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Bhakta with Kew in order to implement crosscutting functionality with aspect oriented programming and generating data frames with time-stamps at the beginning and end of each routine [Kew – 0025, 0027].


The remainder of this claim is rejected using the same rationale as Claim 1.

Claim 31. 

	Rejected using the same rationale as Claim 4.

Claim 32. 

	Rejected using the same rationale as Claim 5.




Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Schnitt (US 20190141006) provides a method and system for managing and automating the
transactional processes between organizations that do business together using incompatible preexisting transactional systems.

Holmes (US 20070069006) provides a financial transactions control system that may automate the correction of exceptions in financial transaction data and includes an exception identification system configured to detect exceptions in the financial transaction data.

Saint-Hilaire (US 20170279893) provides a method for transaction event tracking and monitoring where particular issues in a system may be diagnosed and rectified.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABDULMAJEED AZIZ/Examiner, Art Unit 3695